Citation Nr: 0406956	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for ulcerative colitis 
as secondary to PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The incident which the veteran claims serves as the 
stressor for her claimed PTSD occurred prior to her entry 
into active service.  

3.  Service connection is not currently in effect for any 
disability.

4.  The veteran's ulcerative colitis occurred many years 
after service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.304(f) (2003).

2.  Ulcerative colitis is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the June 
2002 rating determination, the October 2002 SOC, and the July 
2003 SSOC informed the appellant of the information and 
evidence needed to substantiate this claim.  In a May 2001 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify her 
about her claim, VA's duty to assist her, what the evidence 
had to show to establish entitlement, what the veteran could 
do to help with her claim, what the RO had done, where and 
when to send information, and where to contact VA if she had 
any questions or needed assistance.  In a December 2001 
follow-up letter, the RO informed the veteran what 
information was still needed, what she could do to help with 
her claim, where and when to send information, what had been 
done to obtain evidence, and where to contact VA if she had 
any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  She was also afforded several VA 
examinations during the course of this appeal.  Moreover, in 
October 2003, the veteran appeared at a hearing before the 
undersigned Law Judge.  At that time, she testified that she 
wished to waive any waiting period required by the VCAA. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

The Board further notes that a portion of the veteran's 
service medical records appear to be missing.  If service 
medical records are presumed missing, the Board's obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

A review of the record demonstrates that the veteran 
requested service connection for PTSD in March 2001.  In 
support of her claim, the veteran submitted a stressor 
letter.  In the stressor letter, the veteran stated that she 
had been sexually assaulted by her recruiting officer who 
performed an examination on her as part of the recruitment.  
The veteran also submitted a photocopy of a complaint form 
dated October 27, 1973.  In the complaint report it was noted 
that the chief petty officer had asked the complainant to 
submit to a medical examination in his office and touched her 
breasts and put his finger in her vagina.

In May 2001, the RO requested that copies of all records 
relating to the personal assault from the Director of the 
Naval Criminal Investigative Service (NCIS).  In June 2001, 
NCIS responded that there was no records of an NCIS 
investigation.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that she was hospitalized in July 1989 at 
Huntsville Hospital after a violent episode that required 
restraints.  A diagnosis of paranoid state, rule out 
schizophrenia, was rendered at that time.  

In September 1995, the veteran was again hospitalized after 
wanting to kill herself following a motor vehicle accident.  
An admission diagnosis of psychosis, NOS, was rendered.  The 
veteran remained hospitalized for several weeks, with a final 
discharge diagnosis of brief reactive psychosis (resolved) 
being rendered.

Treatment records obtained from the El Paso VA Outpatient 
Clinic reveal that the veteran was variously diagnosed as 
having major depression with psychosis and major depressive 
disorder with psychotic features, during outpatient visits in 
2001.  

In April 2002, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that the veteran's C-file 
was available and had been reviewed.  

At the time of the examination, the veteran reported that she 
had been hospitalized on several occasions.  The veteran 
noted having a long history of depressive disorder.  She 
indicated that she first started feeling depressed subsequent 
to her alleged sexual assault by her military recruiter.  She 
reported that he touched her breasts and vagina in the 
recruiting office under the guise of giving her an entrance 
physical examination.  She noted being in the recruiting 
office for less than one hour, having seen the recruiter 
during her lunch break from her job.  She indicated that she 
felt guilty about this and filled out a report.  She also 
noted that she had passed a lie detector test about this 
incident and that she was involved in a trial but was unaware 
of the outcome.  The veteran reported having "a lot" of 
problems at her first duty station.  She said that despite 
ongoing feelings of depression, she never told anyone about 
this until she tried to overdose on close to 100 aspirins.  
She reported that she hospitalized for a few days but did not 
follow up with any counselors.  

The veteran noted having a long history of suicidal ideation 
occurring all the time since the alleged sexual assault.  She 
also reported having a history of periods of depression, 
transient loss of interest in pleasurable activities, 
fatigue, difficulty concentrating, and psychotic symptoms of 
auditory hallucinations.  She further noted having problems 
with identity, feelings of emptiness, stress exacerbated 
paranoid ideation, unstable interpersonal relationships 
ranging from over-valuation to under-valuation, impulsive 
work and social behavior, and fear of abandonment from her 
husband and occasionally her children.  

During open questioning of psychiatric symptoms, the veteran 
did not report reexperiencing a traumatic event or symptoms 
of increased arousal resulting in clinical distress.  The 
veteran indicated that her symptoms began following the 
assault and that she had experienced no remission of 
symptoms.  

The veteran noted that she was the fifth of six children.  
She reported having positive relationships with her primary 
guardians and siblings during her childhood and denied any 
history of emotional, physical, or sexual abuse.  The 
examiner noted that this history was somewhat inconsistent as 
the discharge summary for her Huntsville hospitalization 
documented that the veteran had reported a history of sexual 
abuse from her older brother.  When asked about this, the 
veteran reported that "Well, I've believed and said a lot of 
things in the past that were just beliefs."  The veteran 
stated that her peer relationships were about the same as 
other kids her age including involvement in friendships and 
school activities.  She denied any history of alcohol or drug 
abuse.  

The examiner noted that the specific stressor that the 
veteran considered particularly traumatic was the sexual 
assault.  She denied any other sexual assaults or 
mistreatments while on active duty 

The veteran stated that she was married at the age of 19 and 
had stayed in this relationship for the past 27 years.  She 
had two children.  She described her relationship with her 
children as fair and her relationship with her husband as 
distant.  She indicated that she would occasionally have 
problems with anger secondary to paranoid thoughts about her 
husband "cheating on her".  She noted that she had not had 
any problems with this over the past year.  The veteran 
stated that she had been having thoughts about suicide since 
she was 18, secondary to the assault.  

Mental status examination revealed that the veteran's thought 
process and communication skills appeared to be within normal 
limits.  She denied having any current symptoms of delusion 
or hallucinations and none were apparent during the 
interview.  The veteran was cooperative and maintained good 
eye contact during the session.  There was no inappropriate 
behavior.  She denied having any current suicidal or 
homicidal ideation.  She was able to maintain personal 
hygiene and activities of daily living.  The veteran was 
oriented times three.  There was no obsessive or ritualistic 
behavior.  Her speech was normal in rate, tone, and 
inflection.  There were no symptoms of panic attacks.  Her 
mood was described as dysphoric with a sad congruent affect.  
There were no impulse control problems.  

The examiner indicated that the veteran appeared to meet the 
criterion for PTSD.  The veteran attributed all of her 
problems to the sexual assault prior to service.  She noted 
that her problems with depression, difficult marriage, 
illegal behavior, problems in parenting, impulsivity, work 
instability, chronic suicidal ideation and attempts, economic 
hardship, loss of interest in pleasure, questions about self, 
religious doubts and social distancing, were the direct 
result of the one 10-15 minute alleged sexual assault by the 
military recruiter.  

The veteran reported that her symptoms of depression began 
after her incident with the Naval recruiter prior to 
enlistment and occurred on a daily basis since that time.  

An Axis I diagnosis of major depressive disorder, recurrent 
in partial remission, (existed prior to enlistment), and Axis 
II diagnosis of borderline personality disorder were 
rendered.  

The examiner indicated that since the alleged sexual assault, 
the veteran had continued to experience feelings of 
depression, social distancing, and questions of identity, 
resulting in decreased quality of life.  The examiner stated 
that based upon the veteran's symptoms, it appeared that she 
had been suffering from chronic recurring major depressive 
disorder as well as the characterological disorder that is 
characterized by chronic suicidal ideation, questions of 
identity, problematic social functioning, and transient 
paranoid ideation.  He noted that these illnesses were likely 
responsible for her impairment in quality of life.  The 
examiner indicated that the veteran's prognosis for 
improvement was very poor given her history of unremitting 
depressive symptoms and characterological illness despite 
mental health treatment.  

In October 2003, the veteran appeared at a hearing before the 
undersigned Law Judge.  At the time of the hearing, the 
veteran testified that her life was changed forever following 
the sexual assault by her recruiter.  She noted that she was 
told by the recruiting officer that once she signed the 
contract she was in the military.  The veteran indicated that 
she had difficulty concentrating in service as a result of 
the sexual assault she sustained.  She noted that she tried 
to commit suicide during her first tour of duty.  She also 
indicated that she married her husband for protection 
purposes.  She further testified that she took and passed a 
lie detector test with regard to the sexual assault incident.  
The veteran indicated that the sexual assault had greatly 
impacted her life.  

The appellant seeks service connection for PTSD.  As a lay 
person, she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993). 

In this regard, the Board notes that the veteran has been 
diagnosed as having various psychiatric illnesses, including 
paranoid state, rule out schizophrenia; psychosis, NOS; major 
depression with psychosis; and major depressive disorder with 
psychotic features.  Moreover, the April 2002 VA examiner, 
after an extensive review of the veteran's claims folder and 
a comprehensive examination of the veteran rendered the 
diagnoses of major depressive disorder, recurrent in partial 
remission, (existed prior to enlistment), and borderline 
personality disorder.   There has been no definitive 
diagnosis of PTSD.

The Board finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD, including the PTSD examination performed 
in April 2002 following a thorough review of the claims 
folder.  As the preponderance of the evidence is against the 
claim that the veteran has PTSD, the veteran's claim for 
service connection for PTSD fails on the basis that all 
elements required for such a showing have not been met.  
Accordingly, service connection for PTSD must be denied as 
the Board concludes that she does not have PTSD.  

The Board does observe that the April 2002 VA examiner, in 
the narrative portion of the report, indicated that the 
veteran met the criteria for PTSD, but did not list PTSD in 
the final diagnoses.  Assuming arguendo, the veteran had 
PTSD, she has specifically indicated that the stressor on 
which her PTSD is based is the sexual assault which occurred 
in October 1973.  The veteran's active service did not begin 
until April 1974, more than 5 months after the incident upon 
which her claim for PTSD is based.  Thus, this incident can 
not serve as the basis for the grant of service connection.  

The Board is sympathetic to the veteran's beliefs, but the 
preponderance of the evidence is against the claim of service 
connection for PTSD and there is no doubt to be resolved.  


Ulcerative Colitis

The Board notes that the veteran has consistently claimed 
that service connection is warranted for ulcerative colitis 
as secondary to her claimed PTSD.

The Board notes that service connection is warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2003).  The Court has also held that service connection can 
be granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The basis for a grant of service connection on a secondary 
basis is that the veteran has a service-connected disability.  
Service connection is not currently in effect for any 
disability.  Thus, the veteran's claim of service connection 
for colitis on a secondary basis must fail.

While the Board notes that the veteran has not claimed 
service connection for ulcerative colitis on a direct basis, 
colitis was not diagnosed until many years after service.  
Moreover, there has been no competent medical evidence 
submitted relating any current ulcerative colitis to the 
veteran's period of service.  

The Board is sympathetic to the veteran's beliefs, but the 
preponderance of the evidence is against the claim of service 
connection for ulcerative colitis and there is no doubt to be 
resolved.


ORDER

Service connection for PTSD is denied.

Service connection for ulcerative colitis as secondary to 
PTSD is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



